DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
On the IDS filed 19 April 2022, references provided only in Korean (with no references marked as X, Y, or A) were crossed out. As a courtesy, the Examiner has cited English translations of comparable documents on the PTO-892.
Specification
The disclosure is objected to because of the following informalities: In ¶8, “plate” should be corrected to --plates--.
Appropriate correction is required.
Claim Objections
Claims 18 and 20 are objected to because of the following informalities:
In claim 18 at line 2, “one of the protruding support” should be corrected to -- one of the plurality of protruding supports.--
In claim 20 at line 2, “one of the protruding support” should be corrected to -- one of the plurality of protruding supports.--
Appropriate correction is required.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a first flange coupled to both longitudinal ends of the reinforcing support part.” It is unclear whether this requires a single structure coupled to both ends, or whether this limitation can be met by multiple flanges, each coupled to one longitudinal end. The drawings, i.e. Fig 3 shows two first flanges 1530, with each flange coupled to only one longitudinal end. In the specification, the “longitudinal ends” are the circumferential ends. For example, ¶62 states “outer support portions 1510b formed on both longitudinal end sides of the central support portion 1510a.”
Claims 10, 16, and 20 recite the limitation “long hole.” The term “long” is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. he required proportions of the hole are unclear. For the purpose of examination, the limitation has been interpreted as and may be corrected to --slot--.
Claim 15 recites the limitation “the protruding support.” Claim 15 depends from claim 11, which recites “a plurality of protruding supports.” It is unclear which of the plurality of protruding supports is further limited by claim 15. For the purpose of examination, the limitation has been interpreted as and may be corrected to --one of the plurality of protruding supports--.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safonov (US 2005/0116552).
[AltContent: textbox (casing)][AltContent: textbox (F1)][AltContent: textbox (F1)][AltContent: textbox (P2)][AltContent: textbox (P1)]
    PNG
    media_image1.png
    277
    389
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    198
    192
    media_image2.png
    Greyscale

Regarding claim 1, Safonov discloses:
A vibration damper (labeled elements in Fig 5 above) installed on an outer casing of a gas turbine (see Fig 1, location of B-F-L-W) to damp vibrations (¶6) generated in the gas turbine, the vibration damper comprising:
a reinforcing support part comprising a plurality of reinforcing plates (P1, P2 in annotated Fig 5 above);
a first flange (F1, left and right in annotated Fig 5 above) coupled to both (i.e. each longitudinal end, separately) longitudinal ends of the reinforcing support part and fixed (by “fixture unit”) to a protruding support (casing flange protrudes from circular shape of casing) protruding from the outer casing; and
a second flange (Joint-unit in Fig 5 and R1 in Fig 17, ¶128) disposed between the plurality of reinforcing plates to connect the plurality of reinforcing plates,
wherein each of the plurality of reinforcing plates is erected and installed on (i.e. located on and attached to) an outer circumferential surface of the outer casing (see Fig 5).
Regarding claim 2, Safonov discloses:
each of the plurality of reinforcing plates is formed in an arc-shape (see Fig 9, rows 3 and 7-14).
Regarding claim 3, Safonov discloses:
the plurality of reinforcing plates (P1, P2) are arranged in parallel (see Fig 5), and the first flange (“Load” or F1 in annotated Fig 5) is fixed (by “Fixture unit,” see also element 103 in related embodiment of Fig 6, see Figs 11 and 12, ¶122, ¶114) to both longitudinal end sides of the plurality of reinforcing plates.

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eleftheriou (US 2007/0241257).
[AltContent: textbox (72c)][AltContent: textbox (74b)][AltContent: textbox (74a)][AltContent: textbox (Fig. 6)][AltContent: textbox (72c)][AltContent: textbox (72b)][AltContent: textbox (72a)]
    PNG
    media_image3.png
    170
    322
    media_image3.png
    Greyscale

Regarding claim 1, Eleftheriou discloses:
A vibration damper (“stiffening ribs 72” ¶44) installed on an outer casing (outer ring 68, ¶44) of a gas turbine (at 46 in Fig 3) to damp vibrations generated in the gas turbine, the vibration damper comprising:
a reinforcing support part comprising a plurality of reinforcing plates (72a, 72b);
a first flange (edge of 74a, 74b adjacent 72) coupled to both longitudinal ends of the reinforcing support part and fixed to a protruding support (main body of 74a, 74b) protruding from the outer casing; and
a second flange (72c) disposed between the plurality of reinforcing plates to connect the plurality of reinforcing plates,
wherein each of the plurality of reinforcing plates is erected and installed on an outer circumferential surface of the outer casing (see Figs 6 and 7, ¶64, ¶69).
Regarding claim 2, Eleftheriou discloses:
each of the plurality of reinforcing plates (72a, 72b) is formed in an arc-shape (following the surface of the cylindrical casing).
Regarding claim 3, Eleftheriou discloses:
the plurality of reinforcing plates (72a, 72b) are arranged in parallel (¶64), and the first flange (edge of 74a, 74b adjacent 72) is fixed to both longitudinal end sides of the plurality of reinforcing plates.
Regarding claim 11, Eleftheriou discloses:
An exhaust diffuser system (46 in Fig 7) for a gas turbine, the system comprising:
an outer casing (outer ring 68) and an inner casing (inner hub 76, ¶45) defining an exhaust space (exhaust of fan 14);
a plurality of struts (40, ¶45) connecting the outer casing and the inner casing;
a plurality of protruding supports (72c) protruding outward from the outer casing (see Figs 6 and 7);
and a vibration damper (“stiffening ribs 72” ¶44) installed on the outer casing to damp vibrations generated in a gas turbine, wherein the vibration damper comprises:
a reinforcing support part comprising a plurality of reinforcing plates (72a, 72b); and
a first flange (edge of 74a, 74b adjacent 72) coupled to both longitudinal ends of the reinforcing support part,
wherein the plurality of reinforcing plates (72a, 72b) are fixed to the plurality of protruding supports (72c) so as to be erected on an outer circumferential surface of the outer casing (see Fig 7).
Allowable Subject Matter
Claims 17 and 19 are allowed, with claim 18 only objected to for formal matters.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b).
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-10, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the nearest prior art is Safonov and Eleftheriou as described above. Safonov lacks struts because the bearing is supported directly by the casing and exhaust does not pass through between the bearing and the casing. Regarding claim 17, Eleftheriou does not disclose engine mounts 74 at the rear side of the turbine casing, thus a modification to use the ribs at the exhaust portion of the casing may not meet the claim 17 limitations.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawakami (US 2009/0220337)

    PNG
    media_image4.png
    556
    503
    media_image4.png
    Greyscale

Regarding claim 1, Kawakami discloses:
A vibration damper (first wrapper plate reinforcing ribs 51, semi-annular second wrapper plate reinforcing ribs 52, upper-half flange 39) installed on an outer casing (low pressure casing 31) of a … turbine (see Fig 2, ¶58) to damp vibrations (Kawakami is silent on this function, but because the reference disclosing the claimed structure is assumed to perform the same function) generated in the … turbine, the vibration damper comprising:
a reinforcing support part comprising a plurality of reinforcing plates (52);
a first flange (upper-half flange 39) coupled (¶71) to both (frame 128 is a single structure that attaches to both ends) longitudinal ends of the reinforcing support part (52) and fixed to a protruding support (corresponding flange in lower casing, see Fig 4) protruding from the outer casing; and
a second flange (51) disposed between the plurality of reinforcing plates (52) to connect the plurality of reinforcing plates,
wherein each of the plurality of reinforcing plates is erected and installed on (¶69) an outer circumferential surface of the outer casing (see Fig 4).
Regarding claim 2, Kawakami discloses:
each of the plurality of reinforcing plates (semi-annular second wrapper plate reinforcing ribs 52) is formed in an arc-shape.
Regarding claim 3, Kawakami discloses:
the plurality of reinforcing plates (52) are arranged in parallel (see Fig 1), and the first flange (39) is fixed to both longitudinal end sides of the plurality of reinforcing plates.
Luniewski (US 2005/0063821)

    PNG
    media_image5.png
    558
    450
    media_image5.png
    Greyscale

Regarding claim 1, Luniewski discloses:
A vibration damper (center rib 142, arcuate lateral support ribs 154, axial support ribs 156) installed on an outer casing (upper shell 102 together with base shell 104) of a … turbine (¶18) to damp vibrations (Luniewski is silent on this function, but because the reference disclosing the claimed structure is assumed to perform the same function, ¶23) generated in the … turbine, the vibration damper comprising:
a reinforcing support part comprising a plurality of reinforcing plates (arcuate lateral support ribs 154);
a first flange (frame assembly 128 between 120 and 122 along the axial side at the bottom in Fig 3, and the corresponding opposite axial side at the rear in Fig 3, ¶20) coupled to both (frame 128 is a single structure that attaches to both ends) longitudinal ends of the reinforcing support part (154) and fixed to a protruding support (corresponding flange in lower casing 104, ¶20. Such a flange is not explicitly disclosed. In the absence of such a flange, the “protruding part” would be the side walls protruding from a base and/or the axial end walls of the casing) protruding from the outer casing; and
a second flange (center rib 142) disposed between the plurality of reinforcing plates (154) to connect the plurality of reinforcing plates,
wherein each of the plurality of reinforcing plates is erected and installed on (i.e. located on and attached to) an outer circumferential surface of the outer casing (see Fig 3).
Regarding claim 2, Luniewski discloses:
each of the plurality of reinforcing plates (arcuate lateral support ribs 154) is formed in an arc-shape.
Regarding claim 3, Luniewski discloses:
the plurality of reinforcing plates are arranged in parallel (¶23), and the first flange (128) is fixed to both longitudinal end sides of the plurality of reinforcing plates.

Meacham (US 2013/0186105) discloses struts that attach to a vibration isolator on the exterior of an outer casing (¶31).

    PNG
    media_image6.png
    244
    476
    media_image6.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745